COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-240-CR





LETICIA ANDERSON	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On July 6, 2005, Appellant Leticia Anderson pleaded guilty to possession with intent to deliver a controlled substance of between four and two hundred grams.  Pursuant to a plea bargain agreement, the trial court placed Anderson on seven years’ deferred adjudication community supervision.  The trial court’s certification of Anderson’s right to appeal states that this “is a plea-bargained case[,] and the defendant has NO right of appeal.”  
See 
Tex. R. App. P.
 25.2(a)(2). 

Anderson filed a pro se notice of appeal on July 3, 2008.  On July 22, 2008, we notified Anderson that the certification indicating she has no right to appeal had been filed in this court and that we would dismiss this appeal unless Anderson or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  
See 
Tex. R. App. P.
 25.2(d), 44.3.  We have received no response to our notification.

Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those matters that were raised by written motion filed and ruled on before trial and to those cases where the appellant obtained the trial court’s permission to appeal.  
See 
Tex. R. App. P.
 25.2(a)(2)(A), (B).  According to the trial court’s certification—which states that Anderson has no right to appeal—neither of these circumstances applies.

Because Anderson has no right to appeal, we dismiss this appeal.  
See 
Tex. R. App. P.
 42.3(a), 43.2(f).



PER CURIAM

PANEL:  HOLMAN, GARDNER, and WALKER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  August 26, 2008	

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.